--------------------------------------------------------------------------------

EXHIBIT 10.16


DATED 1st June 2005


Alliance UniChem Services Limited


and


Marco Pagni


 
EMPLOYMENT AGREEMENT
 



 

--------------------------------------------------------------------------------

AN AGREEMENT made this 1st day of June 2005


BETWEEN:



1. ‘the Company’: Alliance UniChem Services Limited (registered number: 4611581)
whose registered office is at 2 The Heights, Brooklands, Weybridge, Surrey, KT13
0NY ;




2. ‘the Executive’: Marco Pagni of [ADDRESS].




1. Effect of certain words and expressions




1.1 Certain words and expressions have particular meanings in this Agreement.
Please refer to Schedule 1.




2. Appointment




2.1 With effect from 15th July 2003, in consideration of the mutual covenants
and agreements herein, the Company appoints the Executive and the Executive
agrees to act as Group Counsel & Company Secretary. The Executive agrees that
the Company may at its discretion require him to perform, without additional
remuneration, other lawful duties or reasonable tasks not specifically within
the scope of his normal duties but consistent with his seniority and
professional skills and the Executive agrees to perform those duties/tasks. The
Company may appoint someone to act jointly with the Executive in the performance
of his duties.




2.2 The Executive represents that he is free to take up this employment and is
not subject to any restriction that might hinder or prevent the full performance
of his duties.




2.3 The Executive’s continuous period of employment with the Company commenced
on 15th July 2003.




3. Hours of Work, Place of Work and Salary




3.1 The Executive’s hours of work shall be from 9.00am to 5.00pm, Monday to
Friday. The Company shall, with effect from 1st January 2005 pay the Executive a
salary of £210,000 gross per year, paid on or about the 22nd of each month in
arrears. Salary includes any fees receivable by the Executive as officer,
nominee or representative of the Company or any Group Company. No overtime pay
will be paid for work outside normal hours. Salary will be reviewed annually.
The Executive shall perform his duties at the head office from time to time of
Alliance UniChem and may be required to travel abroad in the performance of his
duties.




3.2 The limit on working time in regulation 4(1) of the Working Time Regulations
1998 will not apply to the Executive, unless the Executive or the Company gives
to the other 3 months written notice to the contrary.

 
2

--------------------------------------------------------------------------------

4. Discretionary Bonus




4.1 The Executive shall be eligible for a discretionary bonus determined by the
Company in accordance with the Company’s discretionary bonus arrangements from
time to time, such arrangements to be communicated to the Executive from time to
time. No bonus is payable:-




4.1.1 during or in respect of any period: (a) whilst the Executive is suspended
under clause 14.7 or (b) in which the Company exercises its rights under clause
14.8;




4.1.2 if on the date of payment the Executive’s employment has terminated (for
any reason) or he is serving any notice period;




4.1.3 unless throughout the period in respect of which it is payable the
Executive has been at work and performing his duties for the Company, save for
authorised holiday.




4.2 Payment of bonus on one occasion shall not give rise to any right to or
expectation of payment of any bonus thereafter.




5. Shares




5.1 Subject to clause 8, the Executive may be entitled to receive Share Options
as the remuneration committee of Alliance UniChem may from time to time
determine.




6. Pension




6.1 Subject to clause 8, the Executive shall be entitled to be and remain a
member of the Defined Contribution Plan of the Alliance UniChem Group UK Pension
Scheme. Further details of this scheme can be obtained from the Human Resources
Department.




7. Insurance and Other Benefits




7.1 Subject to clause 8, the Executive shall be entitled to participate at the
Company’s expense:




7.1.1 for his own benefit in the Company’s permanent health insurance scheme;
and




7.1.2 for his own, his spouse’s and his dependant children’s benefit in the
Company’s private medical expenses insurance scheme; and




7.1.3 for his own, his spouse’s and his dependant children’s benefit in the
Company’s personal accident and travel insurance scheme.

 
3

--------------------------------------------------------------------------------

7.2 Subject to clause 8: -




7.2.1 if the Executive is not a member of the Defined Contribution Plan referred
to in clause 6.1, the Company will provide the Executive with a life assurance
benefit equal to his basic pensionable salary at the date of his death;




7.2.2 if the Executive is a member of the Defined Contribution Plan referred to
in clause 6.1, the Company will provide the Executive with a life assurance
benefit equal to 3 times his basic pensionable salary at the date of his death.




8. Provisions applicable to clauses 5, 6 and 7




8.1 The Executive’s entitlement (if any) to be a member of, receive benefits
and/or subscribe for shares under the Share Options, Defined Contribution Plan,
life assurance and other schemes referred to in clauses 5, 6 and 7 (“the
Schemes”) is subject to all rules and terms and conditions of the relevant
Scheme from time to time in force and as the same may be varied and/or replaced
by the Company (or Alliance UniChem, in the case of the Share Options) and/or
the provider of the relevant benefit. Further details regarding the Schemes are
available from the Company. Reference to “the Schemes” includes the same as
varied and/or replaced from time to time.




8.2 The Company (or Alliance UniChem, in the case of the Share Options) is
entitled:-




8.2.1 to terminate all or any of the Schemes (with or without any replacement)
and/or to replace the provider of and/or the nature or type of any benefits
provided thereunder;




8.2.2 to terminate the Executive’s employment notwithstanding that such
termination may result in the Executive ceasing to be entitled to and/or being
entitled only to reduced benefits under the Schemes.




9. Car




9.1 The Executive’s entitlement to be provided with a car is set out in the
Company Car Policy, a copy of which is available from the Company.




9.2 Subject to the Company Car Policy, the Company shall bear all insurance
costs standing and running expenses of the car with the exception of the cost of
fuel and recovery where the car is used outside the United Kingdom for private
purposes.




10. Expenses




10.1 Subject to the Company’s guidelines in relation to reimbursement of
expenses, the Company shall reimburse to the Executive expenses reasonably
incurred by him in the proper performance of his duties.




10.2 Any Company sponsored credit or charge card shall be used only for expenses
reimbursable under clause 10.1 and shall be returned to the Company when
requested.

 
4

--------------------------------------------------------------------------------

11. Holiday




11.1 The Executive is entitled to 30 working days paid holiday in each holiday
year to be taken at such time or times as are agreed with the person to whom the
Executive reports.




12. Incapacity




12.1 If the Executive is prevented by illness injury or other incapacity from
properly performing his duties he shall comply with the notification and
certification procedure detailed in Section V of the Handbook.




12.2 If the Executive complies with clause 12.1, he will be paid his full
remuneration hereunder for up to 180 working days’ absence in any period of 12
consecutive months. The Executive will not be entitled to any other remuneration
and any amounts paid in addition shall be entirely discretionary and if paid may
be terminated at any time. All such remuneration will be inclusive of any
Statutory Sick Pay or other benefits recoverable by the Executive.




13. Intellectual Property Rights




13.1 The Executive acknowledges that all intellectual property rights (including
copyright and designs) of any nature made or developed by him at any time in the
course of his employment with the Company (whether alone or with others, whether
or not made during normal working hours and whether before or after the date of
this Agreement) belong to and vest in the Company absolutely to the fullest
extent permitted by law. The Executive further agrees to perform, without
charge, all acts that may be required to perfect the Company’s legal rights in
any such intellectual property.




14. Covenants during employment and confidential information




14.1 The Executive agrees that during his employment he will not:-




14.1.1 (subject as otherwise provided in this clause 14.1.1) have any Material
Interest in any other business and including in any business which is in
competition (in whole or in part) with any business carried on by the Company or
any Group Company and/or which may require the disclosure or use of Confidential
Information. The Executive may have a Material Interest in another business
(which is not in competition, as aforesaid, and will not require the disclosure
or use of Confidential Information), if he obtains the prior written consent of
the Company, such consent not to be unreasonably withheld;




14.1.2 other than for the proper performance of the Executive’s duties remove
from the Company’s and/or any Group Company’s premises or copy or allow others
to remove or copy any Confidential Information or any other information which
belongs to or relates to the businesses of the Company or any Group Company;

 
5

--------------------------------------------------------------------------------

14.1.3 directly or indirectly (on his own behalf or on behalf of any other
person) solicit or entice away any employee or consultant of the Company or any
Group Company, or discourage any prospective employee or consultant from being
employed or engaged by the Company or by any Group Company;




14.1.4 directly or indirectly (on his own behalf or on behalf of any other
person) solicit the business or custom of any past current or prospective
customer or supplier of the Company and/or any Group Company;




14.1.5 directly or indirectly (on his own behalf or on behalf of any other
person) provide services and/or products to any past current or prospective
customer of the Company and/or of any Group Company.




14.2 The Executive shall not during his employment save only in the proper
performance of his duties directly or indirectly disclose to any person or use
any Confidential Information and the Executive shall use all due care and
diligence to prevent any loss, unauthorised disclosure or use of any
Confidential Information.




14.3 The Executive shall not at any time after the termination of his employment
directly or indirectly disclose to any person or make any use of any
Confidential Information.




14.4 Nothing in this Agreement will prevent the disclosure or use of
Confidential Information pursuant to an order of a court of competent
jurisdiction or regulatory body with powers to compel disclosure.




14.5 Neither the Executive (nor any person in whom the Executive has a Material
Interest) shall receive any money or other benefit from any customer or supplier
of the Company or of any Group Company, which is in excess of £100 in value. The
Executive will immediately advise the Company if any such money or other benefit
in excess of ₤100 in value is received.




14.6 Nothing in this Agreement shall be taken to mean that the Company is
obliged to provide the Executive with any work or that the Executive is entitled
to perform work for the Company and/or any Group Company.




14.7 The Company shall be entitled at any time and from time to time to suspend
the Executive and require the Executive not to attend work for such period as
the Company, acting reasonably, may specify in order to investigate a suspected
disciplinary matter or for any other reason considered appropriate by the
Company (acting reasonably).




14.8 At any time during a notice given by either party to terminate the
Executive’s employment and at any time during this Agreement (in particular if
the Executive purports to terminate his employment in breach of this Agreement)
and for a period not exceeding 6 months:-




14.8.1 the Company may in its absolute discretion elect not to provide the
Executive with any work (and the Executive shall have no right to perform any
work) and the Company may in its absolute discretion require the Executive to
perform such duties (if any) commensurate with the Executive’s role as it thinks
fit during normal working hours; and

 
6

--------------------------------------------------------------------------------

14.8.2 the Company may in its absolute discretion exclude the Executive from its
premises and the premises of any Group Company and may direct the Executive to
cease all contact with any customers, suppliers, contractors or employees of the
Company or any Group Company.




14.9 The Executive shall at all times when rights are exercised under clause
14.8 remain readily accessible and available for work and otherwise comply with
this Agreement and in particular this clause 14.




14.10 The exercise by the Company of any rights under clause 14.8 shall not
constitute a breach of this agreement of any kind whatsoever in respect of which
the Executive has any claim against the Company. The Company’s rights under
clause 14.8 are without prejudice to any other rights and remedies available to
the Company.




14.11 Throughout any period in which the Company exercises its rights under
clause 14.8 the Executive shall continue to receive salary and other contractual
benefits (but subject to clause 4.1.1), provided that if the Executive is not
accessible and available for work, all rights to salary and other benefits in
respect of the period of non-availability shall be forfeited.




15. Termination of agreement




15.1 Subject to clauses 15.2 and 15.3 this Agreement may be terminated:




15.1.1 by the Company giving the Executive not less than 6 months prior written
notice; or




15.1.2 by the Executive giving the Company not less than 6 months prior written
notice.




15.2 The Company has rights to terminate the Executive’s employment as set out
in the Handbook (eg for gross misconduct). In addition, the Company may
terminate this Agreement (without notice or payment in lieu of notice) if the
Executive:




15.2.1 fails or neglects to discharge his duties effectively and diligently or
to carry out all lawful directions of the Chief Executive of Alliance UniChem
and/or the Executive’s business unit Managing Director or General Manager;




15.2.2 commits any act of dishonesty or any act which may bring the Company into
disrepute;




15.2.3 becomes bankrupt or makes any arrangement or composition with his
creditors generally; or

 
7

--------------------------------------------------------------------------------

15.2.4 becomes of unsound mind or a patient under the Mental Health Act 1983 or
has been admitted to a hospital in pursuance of an application made under that
Act; or




15.2.5 contravenes any model code or relevant legislation or regulatory rules
from time to time applicable to directors and/or employees of the Company and/or
any Group Company.




15.3 This Agreement shall automatically terminate (without notice or payment in
lieu of notice):




15.3.1 on the Executive reaching his retirement age being his 65th birthday; or




15.3.2 if the Executive is, at the relevant time, a director of the Company or
any Group Company and the Executive ceases to hold such office of director
because:




(a) he becomes prohibited by law or any market regulation from being a director;
or




(b) he resigns such office of director; or




(c) he is required to vacate such office of director pursuant to the Articles of
Association of the Company or Group Company or if the Executive is duly removed
from his office of director.




15.4 Notwithstanding clauses 12.2 and 15.1 to 15.3, the Company may terminate
this Agreement by not less than 3 months’ prior notice if the Executive is
incapacitated by ill-health or accident from performing his duties under this
Agreement for a period or periods aggregating more than 180 working days in the
preceding 12 months.




15.5 On the giving of notice to terminate the Executive’s employment or at any
time during any notice period, the Company may in its absolute discretion (but
is not obliged to) terminate the Executive’s employment immediately by making a
payment to the Executive in lieu of the Executive’s basic salary under clause
3.1 (net of tax and national insurance) for the unexpired portion of the notice
period.




15.6 On the termination of this Agreement for whatever reason, the Executive
shall at the request of the Company:




15.6.1 resign from all and any offices which he may hold as a director, nominee
or representative of the Company or any Group Company; and




15.6.2 transfer without payment to the Company or as the Company may direct any
shares held by him as a nominee of the Company or any Group Company,

 
8

--------------------------------------------------------------------------------

and if he should fail to do so within seven days the Company is hereby
irrevocably authorised to appoint some person in his name and on his behalf to
sign any documents or do any things necessary or requisite to effect such
resignation(s) and/or transfer(s).



16. Obligations after employment




16.1 The Executive shall not during the Restricted Period directly or
indirectly:




16.1.1 hold any Material Interest in any business which is or shall be wholly or
partly in competition with the Businesses in the Restricted Area including (to
the extent that the same carry on a business in the Restricted Area which is
competitive with the Businesses) those persons listed in Schedule 2 and their
respective parent undertakings, subsidiary undertakings, subsidiaries, holding
and associated companies (as defined in sections 258, 736 and 736A of the
Companies Act 1985 and s.52 Companies Act 1989);




16.1.2 hold any Material Interest in any person, which requires him to disclose
or make use of any Confidential Information.




16.2 The Executive shall not directly or indirectly whether as a principal,
employee, partner, director, consultant, sub-contractor, shareholder or
otherwise howsoever on his own behalf or on behalf of any other person during
the Restricted Period in competition with the Company and/or any Group Company:




16.2.1 solicit any business, orders or custom for any Products or Services from
any Customer;




16.2.2 solicit any business, orders or custom for any Products or Services from
any Potential Customer;




16.2.3 accept any business orders or custom for any Products or Services from
any Customer;




16.2.4 accept any business orders or custom for any Products or Services from
any Potential Customer;




16.2.5 take such steps as may interfere with the continuance of supplies to the
Company and/or any Group Company by any supplier;




16.2.6 solicit or entice away or seek to solicit or entice away from the Company
or any Group Company (or knowingly assist or procure any other person to do so)
any Employee or Contractor and whether or not such person would breach his or
her contract of employment or engagement by reason of leaving the service of the
Company or a Group Company as the case may be;




16.2.7 engage (or knowingly assist or procure any other person to engage) any
Employee or Contractor.

 
9

--------------------------------------------------------------------------------

16.3 The Executive shall not directly or indirectly whether as principal,
employee, partner, director, consultant, sub-contractor, shareholder or
otherwise howsoever on his own behalf or on behalf of any other person:-




16.3.1 at any time after the Termination Date induce or seek to induce by any
means involving the disclosure or use of Confidential Information any Customer
or any other customer or any supplier to cease dealing with, reduce its business
with or vary or restrict the terms on which it will deal with the Company or any
Group Company;




16.3.2 at any time after the Termination Date represent himself or permit
himself to be held out by any person as being in any way connected with or
interested in the Company or any Group Company (save as the holder of shares if
such be the case).




16.4 The Executive acknowledges that any and all of his relationships from time
to time with customers of the Company and/or any Group Company are the property
of the Company and/or its Group Companies and that he has no interest, right or
entitlement to maintain particular relationships or accounts with any particular
customer of the Company and/or its Group Companies and that the Company or its
Group Companies shall be entitled in its sole discretion from time to time
(including during any period of notice) to require the Executive to terminate
any or all such relationships, hand over any or all such relationships or
accounts to persons nominated by the Company or its Group Companies (including
to other employees of the Company or its Group Companies) and/or to seek to
generate and maintain relationships or accounts with other existing or new
customers.




16.5 The parties agree that the restrictions contained in clauses 14 and 16 are
without prejudice to any other duties (fiduciary or otherwise) owed to the
Company or any Group Company and are reasonable and necessary for the protection
of legitimate interests of the Company and each Group Company and that, having
regard to those interests, those restrictions do not work unreasonably on the
Executive. It is nevertheless agreed that if any of those restrictions shall
taken together or separately be held to be void or ineffective for any reason
but would be held to be valid and effective if any restriction or restrictions
or part of the wording were deleted then the said restriction shall apply with
such deletions as may be necessary to make the same valid and effective.




16.6 The restrictions contained in each sub-clause of clauses 14 and 16 shall be
construed as separate and individual restrictions and shall each be capable of
being severed without prejudice to the other restrictions or to the remaining
provisions of this Agreement.




16.7 The Executive has given the undertakings contained in clauses 14 and 16 to
the Company for itself and as trustee for each Group Company and the Executive
will at the request and cost of the Company enter into direct undertakings with
any Group Company which correspond to the undertakings in clauses 14 and 16, or
which are less onerous only to the extent necessary (in the opinion of the
Company or its legal advisors) to ensure that such undertakings are valid and
enforceable.

 
10

--------------------------------------------------------------------------------

16.8 If the Company transfers all or any part of its business to a third party
(“the transferee”), the restrictions contained in clauses 14 and 16 shall, with
effect from the Executive becoming an employee of the transferee, apply to the
Executive as if references to the Company included the transferee and references
to any Group Company were construed accordingly and as if references to
customers were to customers of the Company and/or the transferee and their
respective Group Companies.




17. Data Protection




17.1 The Executive agrees that by signing this Agreement, he has given consent
to the Company processing personal data concerning the Executive in order to
properly fulfil its obligations to the Executive under the Executive’s
employment and as otherwise required by law in relation to the Executive’s
employment in accordance with the Data Protection Act 1998 (“the DPA”). Such
processing will principally be for personnel, administrative and payroll
purposes.




17.2 The Executive acknowledges that, if the Executive is required at any time
to work on behalf of the Company or a Group Company overseas, the Company may
need to pass the Executive’s personal data to the person with whom it is working
anywhere in the world and the Executive consents to the Company doing so.




17.3 In the event that the Company or any Group Company needs to process any
“sensitive personal data” (as defined by the DPA) in relation to the Executive
for its legitimate business needs, the Executive undertakes to sign on request
such express consents as may be required to enable it to do so.




18. General




18.1 The Handbook forms part of the terms and conditions of the Executive’s
employment. This Agreement and the Handbook (and other matters referred to in
the Handbook as having contractual effect) constitute the entire employment
contract between the Company and the Executive and supersede and replace: (a)
any and all previous terms and conditions of employment or for services between
the Company or any Group Company and the Executive (all of which shall be deemed
to have terminated with immediate effect by mutual consent, but without
prejudice to any liability for any prior breach) and (b) the terms of any offer
letter or other correspondence between the Executive and the Company relating to
the Executive’s employment, If there are any inconsistencies between the
provisions of this Agreement and the Handbook, the provisions of this Agreement
shall prevail.




18.2 This Agreement and the Handbook set out all the salary and other benefits
to which the Executive is entitled. Any other benefits provided are
non-contractual and if provided are provided in the absolute discretion of the
Company and may be withdrawn at any time.




18.3 The expiration or termination of this Agreement shall not affect the
provisions of this Agreement as expressly or by implication are intended to have
effect after that time and shall be without prejudice to any accrued rights or
remedies of the parties.

 
11

--------------------------------------------------------------------------------

18.4 The Company and the Executive agree that the Company may at any time on
written notice to the Executive assign the benefit and the burden of this
Agreement to another person being a Group Company at the time of such
assignment. In so far as permitted by law, the Executive hereby waives any right
or rights he may have, whether statutory or otherwise, to object to the
Executive being employed by such new employer.




18.5 The disciplinary and grievance procedures which apply to the Executive are
contained in the Handbook, a copy of which has been provided to the Executive.
The Handbook also specifies the procedures applicable to the taking of
disciplinary actions and any decision to dismiss the Executive.




18.6 If the Executive is dissatisfied with any disciplinary decision relating to
him or wishes to appeal any decision to dismiss him or if the Executive has any
grievance relating to his employment this must be raised with the Executive’s
manager or any person senior to him (either orally or in writing). The further
steps in relation thereto are explained in the Handbook.




18.7 Nothing in this Agreement or otherwise will affect any statutory dispute
resolution procedures which the law requires the Company to comply with. The
relevant provisions of the Handbook will apply to the extent that they are
additional to and not inconsistent with the requirements of any such statutory
procedure.




18.8 The existence, effect and interpretation of this Agreement shall be
governed by the laws of England and the parties submit to the exclusive
jurisdiction of the courts of England.



IN WITNESS whereof the duly authorised signatory of the Company has executed
this Agreement the day and year first before written and the Executive has
executed this Agreement the day and year first before written.
 
12

--------------------------------------------------------------------------------

SCHEDULE 1


1.1
In this Agreement:

 
‘Alliance UniChem’
means Alliance UniChem Plc (registered number 2517178)
 
‘the Board’
means the Board of Directors of Alliance UniChem from time to time and includes
any committee of the Board duly appointed by it
 
‘Businesses’
means all commercial activities of the Company or any
   
(a)      with which the Executive shall have been concerned or involved at any
time during the period of 12 months ending on the Termination Date; or
   
(b)      in respect of which the Executive possess Confidential Information; or
   
(c)      which the Company or any Group Company shall at the Termination Date
have determined to carry on or take any ownership interest in, in the immediate
or foreseeable future and in relation to which the Executive shall at the
Termination Date possess any Confidential Information
 
’Company Car Policy’
means the Alliance UniChem Plc & UK Subsidiary Companies Company Car Policy of
January 2004, as from time to time amended and/or replaced
 
‘Confidential Information’
means all confidential and/or trade secret information of the Company and/or any
Group Company (whether or not recorded in any permanent or written form and
whether or not marked as confidential) including marketing information,
information relating to planned products/services, sales and pricing
information, information relating to customers/suppliers (including names,
contact details and actual or proposed business), financial corporate and
strategic information, business projections and targets, business methods or
plans, technical information, know how, inventions, research and development
information and other information in respect of which the Company or any Group
Company owes an obligation of confidentiality to any third party, but shall not
include any information which is in or comes into the public domain otherwise
than as a result of any unauthorised disclosure by the Executive or any other
person who owes the Company and/or any Group Company an obligation of
confidentiality in relation to the information disclosed

 
13

--------------------------------------------------------------------------------

‘Customer’
means any customer of the Company or of any Group Company:-
   
(a)      with whom the Executive has directly or indirectly dealt in the period
of 12 months prior to the Termination Date; or
   
(b)      in respect of whom the Executive had knowledge of Confidential
Information at the Termination Date; or
   
c)      in respect of whom the Executive had as a result of his employment
relationship developed a business relationship.
 
“Employee or Contractor”
means any person who is and was at the Termination Date employed or engaged (as
an employee or self-employed contractor) by the Company or any Group Company to
work in any of their businesses:-
   
(a)      at the same level as the Executive; or
   
(b)      whose total remuneration package (including salary bonus (contractual
or discretionary) commission and all benefits in kind) was equal to or more than
£50,000 (gross) in the period of 12 months prior to the Termination Date;
 
‘Group Company’
means any company which is from time to time an associate company of the Company
within the meaning of s52 Companies Act 1989
 
‘Handbook’
means the Alliance UniChem Staff Handbook, as from time to time amended or
replaced
 
‘Material Interest’
means:
   
(a)      the holding of any position as director, officer, employee, consultant,
partner, sub-contractor, principal or agent; or any other position in or control
over any person which enables the Executive directly or indirectly to exercise
influence;
   
(b)      the direct or indirect control or ownership (whether jointly or alone)
of any shares (or any voting rights attached to them) or debentures save for the
ownership for investment purposes only of not more than 1 per cent of the issued
ordinary shares of any company whose shares are listed on any recognised
investment exchange (as defined in section 285 of the Financial Services and
Markets Act 2000)

 
14

--------------------------------------------------------------------------------

‘Potential Customer’
means any person with whom during the period of 6 months prior to the
Termination Date the Company or any Group Company was in negotiation for the
provision of Products or Services if the Executive had been directly or
indirectly concerned in such negotiations and/or in respect of which negotiation
the Executive had knowledge of Confidential Information at the Termination Date
 
‘Products’
means products in the range of products supplied by the Company or any Group
Company in the period of 12 months prior to the Termination Date
 
‘Restricted Area’
means England, Scotland, Wales, Northern Ireland, Eire, the Channel Islands,
France, Italy, Spain, Portugal, Holland, Norway, Switzerland, the Czech
Republic, Turkey, Egypt, Germany, or any other country in which the Company or
any Group Company has at the Termination Date a material business interest or is
at the Termination Date planning to take a material business interest within 12
months of the Termination Date
 
‘Restricted Period’
means 12 months from the Termination Date less any period in which the Company
has enforced its rights pursuant to clause 14.8
 
‘Services’
means services in the range of services supplied by the Company or any Group
Company in the period of 12 months prior to the Termination Date
 
‘Share Options’
means options to subscribe for ordinary shares of ten pence each in the capital
of Alliance UniChem, pursuant to the Alliance UniChem 1997 Share Option Scheme
as adopted on 21st May 1997 and amended on 7th March 2003 and as from time to
time amended or replaced

 
15

--------------------------------------------------------------------------------

‘Termination Date’
means the date of termination of the Executive’s employment with the Company.




1.2 In this Agreement any phase introduced by the terms “including”, “include”,
“in particular” or any similar expression shall be construed as illustrative and
shall not limit the sense of the words preceding those terms.





SIGNED by:
SIGNED by
/s/ Marco Pagni
/s/ Graham Wharton
Marco Pagni
Graham Wharton
 
For and on behalf of Alliance UniChem Services Ltd



 
16

--------------------------------------------------------------------------------
